DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed October 25, 2021.  Claims 1, 14, 15, and 17-19 are amended.  Claims 1-11 remain withdrawn.  Claims 12-22 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims 12-22 have been considered but are moot because the arguments are directed towards the claims as amended and the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (“Ackerman” US 20020133081) in view of Massengale et al. (“Massengale” US 20160151049).
Regarding claims 12-22, Ackerman discloses a catheter assembly comprising:
(claim 12) a positioning device comprising:
	a stylet having a proximal end and a distal end (36);
	a hub at the proximal end of the stylet (34), wherein the hub further comprising a proximal end having an opening (see Fig. 3; [0020] discloses the stylet 36 extending through the hub 34, the proximal end opening of the hub 34 being sealed by cap-like closure 44 when the stylet has been fully extended distally relative the hub 34), a distal end having an opening (see Fig. 3; stylet 36 exiting trough the distal end of hub 34), and a hub lumen extending the entire distance between the proximal and distal end openings to permit fluid flow therethrough (see Fig. 3, wherein prior to the distal extension of the stylet 36 to the full extent through hub 34, the hub lumen is open and permitting fluid flow therethrough), and
a tamponade balloon catheter comprising:
	a catheter (12) comprising a proximal end and a distal end and at least one lumen extending there between (26), and
	an expandable tamponade device disposed about at least a portion of the catheter (15);
wherein the stylet is configured to extend longitudinally within at least a portion of the at least one catheter lumen (see Figs. 1-2);
(claim 20) wherein the hub further comprises a proximal end, a distal end, and a sidewall extending there between defining a hub lumen (see Fig. 3), wherein the sidewall comprises a first portion (40) having a first thickness (first portion/distal end 40 is shown in Fig. 3 and is discloses in [0020] as being tapered) and a second portion (the remainder of main body 38 shown as cylindrical) comprising a 
(claim 21) wherein the hub further comprises a proximal end, a distal end, and a sidewall extending there between defining a hub lumen (see Fig. 3), wherein the sidewall of the hub comprises an outer surface and wherein at least a portion of the outer surface comprises at least one projection (18); and
(claim 22) wherein the proximal end of the catheter further comprises an inflation port (22); 
but Ackerman fails to disclose (claim 12) wherein the catheter comprises at least one echogenic element disposed thereon; (claim 13) wherein the at least one echogenic element is positioned at the distal end of the catheter; (claim 14) wherein the at least one echogenic element comprises a plurality of echogenic beads; (claim 15) wherein the plurality of echogenic beads are embedded in a polymeric material; (claim 16) wherein the polymeric material is over-molded on to the distal end of the catheter; (claim 17) wherein the plurality of echogenic beads are formed from at least one of glass, polymeric material, metals and combinations thereof; (claim 18) wherein the at least one echogenic element comprises a polymeric coating; (claim 19) wherein the least one echogenic element is coupled to the catheter by at least one of bonding, RF welding, adhesives, over-molding, and mechanical attachment mechanisms; or (claim 22) wherein a proximal end of the inflation port is configured to be removably received within the hub lumen.
However, Massengale discloses a catheter assembly comprising:
(claim 12) wherein the catheter (102) comprises at least one echogenic element disposed thereon (130, 132, 136);
(claim 13) wherein the at least one echogenic element is positioned at the distal end of the catheter (the echogenic elements 130, 132, 136 are placed on the catheter distal tip 108);
(claim 14) wherein the at least one echogenic element comprises a plurality of echogenic beads (132 comprises spheres or beads; see Fig. 7 showing at least one);
(claim 15) wherein the plurality of echogenic beads are embedded in a polymeric material ([0060]; 138 is a silicone carrier matrix);
claim 16) wherein the polymeric material is over-molded on to the distal end of the catheter (With regard to the method step recitation in claim 16, “over-molded”, it is noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not given patentable weight.  The resulting combination includes a carrier matrix comprising echogenic material on the distal tip, thus meeting the structural limitations of the claim.);
(claim 17) wherein the plurality of echogenic beads are formed from glass ([0060]);
(claim 18) wherein the at least one echogenic element comprises a polymeric coating ([0081] discloses coating the distal tip 108 of the catheter 102 with a polymeric coating, such as acrylic glass); and
(claim 19) wherein the least one echogenic element is coupled to the catheter by at least one of bonding, RF welding, adhesives, over-molding, and mechanical attachment mechanisms (With regard to the method step recitation in claim 19, “is coupled to the catheter by at least one of bonding, RF welding, adhesives, over-molding, and mechanical attachment mechanisms”, it is noted that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not given patentable weight.  The resulting combination includes a carrier matrix comprising echogenic material on the distal tip, thus meeting the structural limitations of the claim.).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the echogenic material taught by Massengale with the catheter assembly of Ackerman because the echogenic material reflect ultrasound waves (Massengale, [0017]).  The motivation for the modification would have been to provide the surgeon with satisfactory visibility in the body during use of the catheter assembly (Massengale, [0017]).
Furthermore, regarding claim 22, Ackerman in view of Massengale discloses the catheter assembly of claim 12, but wherein the distal end 40 of the hub 38 inserts into the proximal end of the inflation port 22.  However, it would have been a mere reversal of parts such that the proximal end of the inflation port 22 inserts into the distal end 40 of the hub 38 to achieve the same airtight friction fit.  Reversal of parts is known to be within the skill of one having ordinary skill in the art.  See MPEP 2144.04(VI)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771